Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 05/11/2020 are acknowledged.
According to the Amendments to the claims, Claims 30-36 has /have been cancelled, and Claims 37-38 has /have been added.  Accordingly, Claims 1-29 and 37-38 are pending in the application with Claims 10-29 previously withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner contact attorney Lindsay Laddaran to get permission of amend Claim 1, and cancel Claims 3-4 and 10-29 to place the present application in condition for allowance. The application has been amended as follows: 
A. Claim 1, line 15: Replace “through the nozzle.” with --through the nozzle; wherein the nozzle is formed of a single piece of elastomeric material, wherein a bottom end of the nozzle forms a gasket that engages a valve seat formed in the base, the valve seat surrounding the gasket to form a sealed connection positioned outside the container assembly.--.
B. Cancel Claims 3, 4 and 10-29.
C. Claim 7, line 1: Replace “a exhaust path” with --an exhaust path--.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5-9 and 37-38 are allowed.
With respect to Independent Claim 1, the closest prior art references of record Sung (GB 2493447 A) in view of in view of Fedeler (US 1,789,959) teach discloses a beverage preparation system as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “the valve seat surrounding the gasket to form a sealed connection positioned outside the container assembly”; and there is no motivation found to further modify the prior art to obtain the claimed limitations.  As such, Claim 1 are allowed.  With respect to Claims 2, 5-9 and 37-38, the dependency on Claim 1 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761